DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                     
                               Continued Examination Under 37 CFR 1.114A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/22/2022 has been entered.   
                                      Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 6-10 and 12-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 recites, “wherein the antenna in communication with the RAN device is not cooled” in amendment dated on 01/21/2022. Thus, no support was found in the originally filed application with regard to the above limitation. Therefore, by adding this recitation to the claims constitutes the introduction of new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “an Internet of things (IoT) device” in lines 2-3. It is unclear if it is same or different than “an Internet of things (IoT) device” of claim 1: line 10. For examination purposes, the limitation is being considered same as mentioned in claim 1.

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 8 re-recites the limitations “wherein the nozzle control system comprises a microcontroller based control system, a base station based control system or an Internet of Things (IoT) device based control system”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

                                     Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10 and 12 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 6,256,198) in view of Yazawa (US 2005/0280994) and Schalaster (US 2019/0049922). 
In regards to claim 1, Larsson discloses a system (an apparatus for air-cooling heat generating devices; refer to col.1, lines 5-7; Figs. 2-4) for cooling of a Radio Access Network (RAN) device (corresponding to electrical devices 205), comprising: a nozzle (Laval nozzle 405) disposed proximate (adjacent to) the RAN device (205) to be cooled (refer to col.3, lines 13-16), the RAN device (205) separate from and physically coupled to an antenna (203), (refer to col.3, lines 7-11; Fig. 2); a fluid conduit (a tube 207 with smaller tube inside 305; Figs. 2-3) in fluid communication with the nozzle (405); a fluid supply (supplying unit 209) coupled to the fluid conduit (207/305) and providing fluid to the fluid nozzle (refer to col.2, lines 10-12; Figs. 2-3); and wherein the antenna (203) in communication with the RAN device (205) is not cooled (refer to col.3, lines 7-16 and lines 56-57; which states that antennas are fed with signals which have been amplified by power amplifiers of electrical devices 205 or other heat emitting devices being cooled, which are located close to the antennas at the top of the antenna tower; amplifier 403 is cooled by air flowing out of the outlet of a nozzle 405; Figs. 2 and 4, this indicates that the antenna is not being cooled by a fan or a circulating fluid, only the heat emitting devices are being cooled).
          Larsson doesn’t explicitly disclose a nozzle control system configured to actuate the nozzle to cause fluid to emerge from the nozzle, thereby providing a fluid mist to cool air surrounding at least a part of the RAN device; wherein the nozzle control system comprises a microcontroller based control system, a base station based control system or an Internet of Things (IoT) device based control system and wherein a shape and volume of the mist is adjustable.
          Yazawa teaches an electronic device cooling apparatus (100; Figs. 2 and 8) comprises a nozzle control system (emission control unit 160 controls the nozzle unit 184, refer to par. 70; Fig. 8) configured to actuate the nozzle to cause fluid to emerge from the nozzle (refer to par. 11, wherein which actuates a coolant introduced into the nozzle unit to emit the coolant through the cooling nozzles), thereby providing a fluid mist (emitted as a jet stream) to cool the air surrounding at least a part of the RAN device (i.e. electronic device 200) to be cooled, wherein the nozzle control system (182) comprises a microcontroller based control system (i.e. Micro Electro Mechanical System, refer to par. 61), a base station based control system or an Internet of Things (IoT) device based control system.
          It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided Larsson with a nozzle control system to actuate the nozzle to cause fluid to emerge from the nozzle as taught by Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa).
         Schalaster teaches a fluid feeding device where a shape and volume of the mist is adjustable (via software), (refer to par. 24, wherein software is used, which enables at least one basic shape of an outlet nozzle to be provided from a storage medium and/or via a communication connection, which shape of outlet nozzle determines volume of mist).                                                                                                                                 It would have also been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the modified Larsson such that a shape and volume of the mist is adjustable as taught by Schalaster in order to provide a technical approach for effective cooling and/or lubricating of machining (refer to par. 9 of Schalaster).
In regards to claim 2, Larsson as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Larsson discloses wherein the fluid comprises a gas (air) or a liquid (refer to col.2, line 4).  
In regards to claim 8, Larsson as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose the nozzle control system comprises a microcontroller based control system, a base station based control system or an Internet of things (loT) device based control system.                                                                   Yazawa teaches wherein the nozzle control system (182) comprises a microcontroller based control system (i.e. Micro Electro Mechanical System, refer to par. 61), a base station based control system or an Internet of things (loT) device based control system.                           It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Larsson such that the nozzle control system to have a microcontroller based control system as taught by Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa).               
In regards to claim 9, Larsson as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly teach the nozzle control system is controlled based on time of day, radio usage, Central Processor Unit (CPU) usage, power usage, predicted power usage, measured outdoor temperature, measured telecommunication equipment temperature, data analytics, observed statistical patterns or predicted statistical patterns.                                                                                                                       Yazawa teaches wherein the nozzle control system (182) is controlled based on time of day, radio usage, Central Processor Unit (CPU) usage, power usage, predicted power usage, measured outdoor temperature, measured telecommunication equipment temperature (refer to par. 67, wherein measured electronic device temperature via temperature sensors 246 that are embedded at their respective units in the electronic device 200), data analytics, observed statistical patterns or predicted statistical patterns.
         It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Larsson by reprograming the nozzle control system to be controlled based on measured telecommunication equipment temperature as taught by Yazawa in order to provide optimal control of the cooling nozzles (refer to par. 29 of Yazawa).                                                                                        In regards to claim 10, Larsson as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose, where a misting shape and pressure is software controlled.                                                                                                                   Schalaster teaches a fluid feeding device where the misting shape and pressure is software controlled (refer to par. 24, wherein software is used, which enables at least one basic shape of an outlet nozzle to be provided from a storage medium and/or via a communication connection).                                                                                           It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to modify the modified Larsson to configure a misting shape and pressure to be software controlled as taught by Schalaster in order to provide a technical approach for effective cooling and/or lubricating of machining (refer to par. 9 of Schalaster).                                                                                                               In regards to claim 12, Larsson as modified meets the claim limitations as disclosed in the rejection of claim 1. Further, Larsson discloses further comprising: a telecommunications mast (corresponding to antenna tower 201) having the radio antenna (203) disposed thereon (refer to col.3, lines 7-8; Fig. 2), wherein the fluid conduit (207) is located below the radio antenna (203) and above the RAN device (205) to be cooled (as can be seen in Fig. 2), the fluid conduit (207), the radio antenna (203) and the RAN device (205) to be cooled in mechanical communication with the telecommunications mast (201), (as can be seen in Fig. 2).  
Claims 6-7 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 6,256,198) in view of Yazawa (US 2005/0280994) and Schalaster (US 2019/0049922), further in view of ZHENG et al. (CN201653208).                                                                                                                                                                                                                  In regards to claim 6, Larsson as modified meets the claim limitations as disclosed in the rejection of claim 1, but fails to explicitly disclose wherein the fluid supply comprises a fluid storage tank. ZHENG teaches a heat exchange system (refer to Fig. 3) wherein a fluid supply (water in tank 14) comprises a fluid storage tank (14, water tank).                                           It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Larsson to include a fluid storage tank of ZHENG in order to ensure that the temperature in the equipment room is always maintained at predetermined temperature without being affected by atmospheric or outdoor temperature changes (refer to page 7, lines 263-264 of ZHENG).                                                                                                                             In regards to claim 7, Larsson as modified meets the claim limitations as disclosed in the rejection of claim 6, but fails to explicitly disclose wherein the fluid storage tank is disposed underground.                                                                                                                  ZHENG teaches a heat exchange system (refer to Fig. 3) wherein the fluid storage tank (14) is disposed underground (refer to page 7, line 248, wherein an underground water tank 14 buried in the ground).                                                                                                                                    It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Larsson to configure the fluid storage tank to be disposed underground as taught by ZHENG in order to ensure that the temperature in the equipment room is always maintained at predetermined lower temperature without being affected by atmospheric or outdoor temperature changes (refer to page 7, lines 263-264 of ZHENG).
Claims 13-14 are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Larsson et al. (US 6,256,198) in view of Yazawa (US 2005/0280994) and Schalaster (US 2019/0049922), further in view of Myers et al (US 2015/0114010).
In regards to claim 13, Larsson as modified meets the claim limitations as disclosed in the rejection of claim 9, but does not explicitly teach wherein the power usage is predicted by a controller node and instructions to operate the nozzle control system based on the power usage are sent to a base station, the base station comprising the telecommunications equipment to be cooled.  
         Myers teaches a system for cooling a power device wherein the power usage (power consumption) is predicted by a controller node and instructions to operate the nozzle control system based on the power usage (par. 7, wherein generate and transmit a drive signal to the active cooling device based on the received input of the power consumption) are sent to a base station, the base station comprising the telecommunications equipment to be cooled.  
         It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Larsson such that the power usage to be predicted by a controller node and instructions to operate the nozzle control system based on the power usage are sent to a base station, the base station comprising the telecommunications equipment to be cooled as taught by Myers in order to minimize a total power defined by the power consumed by the power consuming device plus the power consumed by the active cooling device (refer to par. 7 of Myers).
In regards to claim 14, Larsson as modified meets the claim limitations as disclosed in the rejection of claim 9, but does not explicitly teach wherein the power usage is measured at the RAN device to be cooled and sent to a controller node.  
         Myers further teaches wherein the power usage (power consumption) is measured at the RAN device (corresponding to heat producing electrical device) to be cooled and sent to a controller node (refer to par. 7 of Myers).
          It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to have provided the modified Larsson such that the power usage is measured at the RAN device to be cooled and sent to a controller node as taught by Myers in order to minimize a total power defined by the power consumed by the power consuming device plus the power consumed by the active cooling device (refer to par. 7 of Myers).
                                          Response to Arguments                                                            
Applicant's arguments filed on 09/22/2022 have been considered but are moot because
the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited reference are taught by newly cited reference of Schalaster (US 2019/0049922).                                                                        
 
                                                     Conclusion 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/

Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763